Goldsbgeough, J.,
delivered the opinion of this Court:
The appeal in this case was taken from a judgment of the Orphans’ Court for Baltimore City, upon the petition of the appellants, in which he alleges that the appellees had received from his and their father William Cecil, deceased, the money and other property mentioned in the petition.
The appellant insists, that the same was received by the *156respective parties by way of advancement, and that they should be compelled to bring this money and property into hotch-pot before their distributive share in the personal estate of their father was assigned to them. The answer of the appellees, Owen Cecil and William Cecil, expressly denies that they received any money of their father as alleged in the petition.
The allegation as to these parties being sustained by no evidence whatever, we have no hesitancy in sustaining the judgment of the Orphans’ Court as to them.
Mrs. Harrington and Mrs. Hooper having admitted by their answer, that they had received the money and property charged in the petition; the sole question for us to decide is, whether the money and property was bestowed upon these appellees as an absolute gift or by way of advancement.
In the case of Parks vs. Parks, 19 Md. Rep., 323, the question of advancement came under the consideration of this Court. In that case, the doctrine is recognized and sustained by the authorities cited, that the intention of the donor may he ascertained by parol evidence of the donor’s declarations made at the time of the gift, or by the donee’s admissions afterwards, or by proof of facts and circumstances from which the intention may be inferred.
The same decision holds, that in the absence of such evidence to indicate the intended character of the property conveyed, the law raises the presumption of an advancement from 4jhe relation of the parties as most favorable to equal distribution. In looking then to the intention of the donor in this case, as deduced from the evidence, we think it clear, that the property and money bestowed upon the appellees, Mrs. Harrington and Mrs. Hooper, was an absolute gift and not an advancement. The presumption of an advancement is rebutted by the unequivocal declarations of the father. He assigns a reason which to himself was peculiarly operative and meritorious, the tenderness and devotion of his daughters in his increasing infirmities. *157He never disturbs or takes any control over the funds bestowed upon his daughters which were in the hands of Mr. Levin Jones, while he kept other funds in the same hands separate and distinct, and which so remained until Mr. Cecil’s death.
(Decided Oct. 9th, 1863.)
His negative declarations as to his other children equally demonstrate Ms intention to give to his daughters absolutely, the property in controversy. Upon a review of the whole case, wo are of opinion that the judgment of the Orphans’ Court was correct and must he affirmed.

Judgment affirmed with cost to appellees.